19 F.3d 1437
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Larry COFFMAN, Appellant,v.Paul CASPARI, Superintendent, MECC;  Robert Wright,Correctional Officer, MECC; Geri Collias, HealthCare Supervisor, MECC, Appellees.
No. 93-2881.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 11, 1994.Filed:  April 1, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Larry Coffman, a Missouri inmate, appeals from the district court's1 dismissal of his 42 U.S.C. Sec. 1983 action.  We conclude that the district court correctly dismissed the action as barred by res judicata, and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri